Citation Nr: 0521234	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  01-00 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 17, 1998, 
for the award of a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision in which 
the RO granted a TDIU, effective September 17, 1998.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned effective dateAugust 2000, and the RO issued a 
statement of the case (SOC) in December 2000.  The veteran 
filed a substantive appeal in January 2001.

The veteran requested a hearing before an RO hearing officer; 
however, this request was withdrawn in May 2001.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The Board denied the veteran entitlement to a TDIU on 
January 30, 1984,

3.  The RO received the veteran's claim for a TDIU on 
September 17, 1998.

4.  There is no statement or communication between the date 
of the Board's January 30, 1984 denial and the September 17, 
1998, claim that constitutes a claim, or indicates intent to 
apply, for a TDIU, or identifies that matter as a benefit 
sought. 

5.  There is no medical evidence within the year prior to 
September 17, 1998, from which it is factually ascertainable 
that an increase in disability had occurred to the extent 
that the criteria for a TDIU were met.




CONCLUSION OF LAW

The criteria for an effective date prior to September 17, 
1998, for the grant of a TDIU are not met.  38 U.S.C.A. §§ 
1110, 1131, 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.150, 3.151, 3.155, 3.157, 3.159, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the RO notified the appellant of the reasons 
for its decision and the legal authority governing his claim 
for an earlier effective date in a December 2000 SOC, and 
August 2001 and November 2004 supplemental SOCs.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the veteran.  As will be explained 
below, the appeal lacks legal merit; as it is the law, and 
not the facts, that is dispositive, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
VAOPGCPREC 5-2004 (June 23, 2004).



II. Analysis

The basic facts of this case are not in dispute.  The RO 
received the veteran's formal claim for a TDIU on September 
17, 1998.  An April 2000 rating decision subsequently awarded 
a TDIU, effective September 17, 1998, the date of receipt of 
the claim.

Under applicable criteria, VA will grant a TDIU when the 
evidence shows that an appellant is precluded, by reason of 
his service-connected disabilities, from obtaining and 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004).  See also VAOPGCPREC 75-91; 57 
Fed. Reg. 2317 (1992).  The question is whether a veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).

Specifically, as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of date 
of the receipt of the informal claim.  38 C.F.R. § 3.155.  

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability that may 
establish entitlement.  However, while an examination or 
hospitalization records may be considered an informal claim, 
there must first be a prior allowance or disallowance of a 
former claim.  38 C.F.R. § 3.157(b) (2004).

In this case, the veteran has asserted that the effective 
date for his award of TDIU should be the date that he 
originally applied for that benefit in 1977.  The record does 
show that the veteran applied for increased ratings of his 
service-connected benefits in May 1977; however, there is no 
specific indication that he was then seeking a TDIU.  Even if 
so, the fact of the matter is that the Board later denied the 
veteran entitlement to a TDIU in a January 30, 1984 decision.  
The veteran was notified of that decision, but did not appeal 
it, and no other exception to finality applies; hence, that 
decision is final as to the evidence then of record.  See 
38 U.S.C.A. § 7104 (West 2004); 38 C.F.R. § 20.1100 (2004).  
As the Board finally resolved any earlier claim for a TDIU on 
January 30, 2004, VA is legally precluded from assigning an 
effective date for a TDIU prior to that date.  

Further, the Board's review of the record reveals no  
communication from the veteran that could be construed as a 
claim for a TDIU between the date of the  Board's January 30, 
1984 denial of a TDIU, and the date that the veteran filed a  
formal application for a TDIU on September 17, 1998.  There 
was neither an unadjudicated claim for a TDIU received 
between January  30, 1984, and Sept 17, 1998, nor was there 
an informal claim filed within one year of the date the 
formal application was filed on September 17, 1998.  As such, 
there simply was no pending claim, prior to September 17, 
1998, pursuant to which a TDIU could have been granted.  
Finally, the Board points out that neither the veteran's VAMC 
treatment records nor private treatment records dated or 
received within the year preceding the filing of the 
September 17, 1998 claim, respectively, contain evidence that 
the veteran's  service-connected disabilities had increased 
to such an extent as to render him unemployable.  

Under these circumstances, the  Board must conclude that the 
record presents no legal basis for assignment of an effective 
date for the award of a TDIU earlier than September 17, 1998; 
on that basis, the claim must be denied.  Where, as here, the 
law, and not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date prior to September 17, 1998, for the grant 
of a TDIU is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


